Citation Nr: 1613506	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  11-32 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, which determined that the Appellant did not have qualifying service to be eligible for a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Department of the Army has certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The Appellant does not have the requisite service to entitle him to payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 10 , 5107 (West 2014); 38 C.F.R. § 3.203 (2015); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202  (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In cases where the appellant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated to inform the appellant of the information or evidence necessary to prove the element of veteran status.  Palor v. Nicholson, 21 Vet. App. 325 (2007) (because veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of notice concerning proof of veteran status is necessary in most, if not all, cases).

In this case, the Appellant was provided with notification in a July 2013 letter from VA indicating that it would have to verify the Appellant's service in order to award FVEC benefits.  In the June 2010 administrative decision, the RO explained that verification of military service was the responsibility of the National Personnel Records Center (NPRC) and that its findings were binding on VA.  Because NPRC had certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II, he was not legally entitled to payment from the Filipino Veterans Equity Compensation Fund. 

After affording the appellant the opportunity to submit additional evidence and argument, the RO reconsidered his claim in the August 2011 statement of the case and September 2014 and September 2015 supplemental statements of the case.  Medrano v. Nicholson, 21 Vet. App. 165 (2007); Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case, is sufficient to cure a timing defect).

In making this determination, the Board acknowledges Tagupa v. McDonald, 27 Vet. App. 95 (2014), wherein the United States Court of Appeals for Veterans Claims (Court) found that verification of service directly from the United States Department of the Army was required in the absence of evidence of delegation to the National Personnel Records Center (NPRC) of the service department's authority to verify the nature of the appellant's service.  March 2015, the RO requested verification from the Department of the Army pursuant to the holding in Tagupa.  The Department of the Army issued a response most recently in September 2015 finding no change was warranted in the prior negative certifications. 

Moreover, to the extent that any notification provided to the appellant did not include specific information regarding veteran status, the Board finds that error is not prejudicial.  Numerous times the service department and Department of the Army have certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces during World War II.  VA is bound by that certification.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997); Palor v. Nicholson, 21 Vet. App. 325 (2007); Duro v. Derwinski, 2 Vet. App. 530 (1992); Tagupa v. McDonald, 27 Vet. App. 95 (2014).

In light of the binding certifications, any notification error is non-prejudicial as the appellant is not entitled to benefit as a matter of law.  Valiao v. Principi, 17 Vet. App. 229 (2003).

FVEC

The Appellant contends he is entitled to the one-time FVEC payment.

Under the recently enacted American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery  and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).
 
Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.
 
Section 1002 (d) provides that an eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532   (1992).  Under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  Soria, 118 F. 3d at 749.

At the onset, the Board notes that there is a Veteran who shares that Appellant's name; this Veteran has verified positive service by the NPRC, while the Appellant does not.  The record contains a VA memorandum which confirms that this other Veteran and Appellant are different people, with different birthdates, places of birth, spouses, parents, and other relevant identifying information. 

The Appellant contends that he served with A Co. 1st BN AA Hunters, Prov. Regt., from November 1944 to January 1946, and should therefore be entitled to the FVEC payment.  He stated that he served in the Philippine Army together with his brother, who received FVEC benefits; his brother has submitted an affidavit stating such.  The Board notes that the record includes a Discharge Certificate and Enlistment Record of the Commonwealth of the Philippines, dated January 1946, provided by Appellant, stating the Appellant enlisted with the A Co. 44th Hunters Prov. Regt. in November 1944 and was honorably discharged in January 1946.

However, the RO submitted the pertinent information to the National Personnel Records Center (NPRC) multiple times for verification.  In February 1990, the NPRC initially certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  This was again confirmed in June 2010 and August 2014 NPRC responses.  The NPRC does not make service determinations, it just retrieves and authenticates records for prior Army service determinations.  The NPRC indicated that it retrieved the corresponding unit rosters to determine if the Appellant's name appears on an approved roster(s), unfortunately, his name was not among the soldiers whose service was verified for his claimed unit.  Since there is no record of a claims folder and there is not a positive service determination indicated for the Appellant on the corresponding unit rosters, the NPRC stated that his service in support of the United States Army Forces in the Far East could not be authenticated.

The record also includes a September 2015 memorandum from the U.S. Department of the Army, stating that although the claims file contains an AGO Form 23 showing the Appellant served in A Company, 44th Hunters, the Appellant's name is not on the unit roster.  The Department of the Army further found that no change was warranted in the prior negative certifications.

Moreover, the service document provided by the Appellant does not satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as it is not an official document of the appropriate United States service department or NPRC.  Accordingly, it may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the FVEC.

The Appellant did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The NPRC and Department of the Army have certified that he had no qualifying service.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).

The proper course for any claimant, who believes there is a reason to dispute the report of the service department or the content of military records is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

Based upon the record in this case, the appellant had no qualifying service.  He, therefore, does meet the basic eligibility criteria for establishing entitlement to the one-time payment from the FVEC.


ORDER

Legal entitlement to a one-time payment from the FVEC Fund is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


